Sognier, Judge.
L. C. Tomlin sued Yergin and Medlin for injuries sustained in an automobile collision. Tomlin’s automobile was struck in the rear by an automobile driven by Yergin who in turn had been struck in the rear by an automobile driven by Medlin. Tomlin alleged that Yergin and Medlin were jointly and severally liable for his injury. Tomlin executed a release in favor of Medlin and Medlin’s insurance carrier, Reliance Insurance Companies. Yergin filed a motion for summary judgment based upon the release to Medlin. The trial court granted the motion and Tomlin appeals.
Appellant contends that the trial court erred in granting the motion for summary judgment in favor of appellee because there are questions of fact with regard to Yergin’s status as a joint tortfeasor with Medlin.
In the instant case there was but one injury to Tomlin resulting from the alleged negligence of the joint tortfeasors Yergin and Medlin. See Gilson v. Mitchell, 131 Ga. App. 321 (205 SE2d 421) (1974). Tomlin chose to voluntarily dismiss Medlin and sign a release. The release recited that it was in full settlement of damages growing out of the accident. A release of one joint tortfeasor in full settlement of damages acts as a release of all other joint tortfeasors. Pierce v. Smith, 129 Ga. App. 593 (200 SE2d 371) (1973).
Summary judgment in favor of Yergin was correctly granted.

Judgment affirmed.


Quillian, P. J., and Pope, J., concur.